        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

 Integrated Process Solutions, Inc.,                                 Court File No.: _____
                                                                                Hon. _____
                   Plaintiff,

 vs.

 Lanix LLC, Kevin Landsverk, and                  COMPLAINT AND DEMAND FOR
 Dylan Dyke,                                             JURY TRIAL

                 Defendants.


         Plaintiff Integrated Process Solutions, Inc, (“IPS”) for its Compliant against

Defendants Lanix LLC (“Lanix”); Kevin Landsverk (“Landsverk”); and Dylan Dyke

(“Dyke”) (collective “Defendants”), states and alleges as follows:

                                  I.     INTRODUCTION

         1.      This is an action by IPS against its former employee, Landsverk, and his

new, competing business, Lanix. IPS seeks injunctive relief and money damages to

remedy Defendants’ unlawful acts, which include breach of fiduciary duties and duty of

loyalty; violations of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030;

misappropriation of trade secrets under the Minnesota Uniform Trade Secrets Act

(“MUTSA”) and the Defendant Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. §

1836(b)(1); civil conspiracy; and unjust enrichment.

                                       II.   PARTIES

         2.      Plaintiff IPS is Minnesota corporation with its corporate headquarters and

principal place of business located at 34696 412 St. SE, Fosston, Minnesota.




4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 2 of 20



         3.      Defendant Lanix, LLC is a Minnesota Limited Liability Company with its

headquarters and principal place of business located at 3800 American Blvd. W, Suite

1500, Bloomington, Minnesota.

         4.      Upon information and belief, Defendant Kevin Landsverk is a resident of

Minnesota. Landsverk is former employee of IPS and, upon further information and

belief, is now the founder and sole owner of Defendant Lanix.

         5.      Upon information and belief, Defendant Dylan Dyke is a resident of

Minnesota and a current Systems Engineer employee of Corval Group, Inc. (“Corval”).

                           III.   JURISDICTION AND VENUE

         6.      This Court has personal jurisdiction over each Defendant because each of

them resides and/or regularly conducts business in Minnesota. Each Defendant has or

should have anticipated and foreseen it would be subject to this Court’s jurisdiction.

         7.      This Court has federal question jurisdiction over this case pursuant to the

Computer Fraud and Abuse Act, and the Defendant Trade Secrets Act of 2016. This

Court has supplemental jurisdiction over IPS’s remaining claims pursuant to 28 U.S.C. §

1367.

         8.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) and

1391(b)(2). Each and every Defendant resides in Minnesota and the wrongful and

unlawful acts that have resulted in injury to Plaintiff occurred in Minnesota.

                                        IV.    FACTS

         A.      IPS’s Business

         9.      Since its founding in 2008, IPS has designed, built, implemented, and


                                               2
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 3 of 20



integrated electrical control systems in Minnesota, Wisconsin, and other parts of the

Midwest.

         10.     IPS’s goods and services are often put to use by large entities, including but

not limited to industrial or municipal operators of water and waste-water systems. But

IPS typically does not have a direct commercial relationship with these large entities.

Instead, IPS most often collaborates with general contractors, builders, or other

manufacturing companies that are responsible for the project that will include IPS’s

goods or services. In other words, IPS typically plays a role similar to that of a sub-

contractor.

         B.      Landsverk’s Employment at IPS

         11.     On June 17, 2013, IPS offered Landsverk a full time position as a Design &

Field Engineer. In that capacity, Landsverk was responsible for learning and utilizing the

following areas of substantive knowledge: (a) IPS’s system drawings, (b) AutoCAD

programming, (c) operator interface programming, (d) human machine interface

configuration and programming, (e) radio telemetry, (e) network switches; access control

systems; (f) surveillance and IP camera systems, (g) instrumentation, (h) motor control,

(i) variable frequency drives, and (j) process controls for the water/wastewater industry.

         12.     Nonetheless, because of its size, IPS expects many of its employees to

perform a wide range of duties. Consistent with this policy and practice, the scope of

Landsverk’s duties increased over the course of his tenure at IPS. Indeed, by the time he

departed IPS, Landsverk worked as a de facto IT specialist, salesperson, and project

manager in addition to his original duties as a field engineer. Landsverk was a valuable


                                                3
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 4 of 20



and integral member of IPS.

         13.     By virtue of his position, for at the very least a year prior to his departure

from IPS on February 9, 2019, Landsverk had intimate knowledge of the following

critical pieces of information regarding IPS and its business:

                 •   The business and contractual nature of IPS’s relationship with
                     its customers;

                 •   The key contacts at various IPS customers;

                 •   The amount of money IPS collected pursuant to at least some of
                     the contracts it had with its customers;

                 •   The costs to IPS of completing and delivering its goods and
                     services to its customers;

                 •   IPS’s process for bidding for specific goods or services;

                 •   The location and organization of IPS’s IT systems, including but
                     not limited to hardware, software, databases, information
                     repositories, and enterprise resource planning systems;

                 •   Software, programming, and other control codes that IPS uses in
                     its systems; and

                 •   The key skills, talents, and competencies of various individuals
                     at IPS as well as their approximate compensation.

         14.     IPS took and continues to take reasonable steps to protect the

confidentiality of some and/or all of this information. IPS took and continues to take such

steps because it derives a competitive and, therefore, economic advantage simply by

keeping some and/or all of that information confidential.

         15.     Through significant time and investment, IPS has developed substantial

goodwill in the relationships it has developed with its customers. Landsverk developed

special relationships with IPS’s customers with whom he worked while employed by IPS.



                                                4
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 5 of 20



Those relationships were developed solely at IPS’s expense, in Landsverk’s capacity as

an IPS employee, and on IPS’s behalf. Landsverk was the face of IPS with certain

customers.

         16.     IPS takes significant steps to maintain the confidentiality of its proprietary

and confidential information, including, but not limited to, limiting access to its offices

and computer systems; and requiring employees to use computer passwords.

         17.     Because IPS is headquartered in Minnesota but does work across the

Midwest, it develops, creates, uses, transmits, and relies on some and/or all of this

information in connection with interstate transactions and commerce.

         C.      Landsverk & Dyke Conspire to Harm IPS

         18.     By virtue of his position, Landsverk came into contact and developed a

relationship with Dyke, a system engineer at one of IPS’s customers, Corval.

         19.     Over the course of their professional relationship, Landsverk and Dyke

bonded over what they believed was inadequate remuneration for all their work. In

particular, Dyke believed he should have been compensated for directing Corval’s work

to Landsverk (and, therefore, to IPS) and Landsverk believed he was entitled to higher

pay for bringing in Corval work.

         20.     With dissatisfaction mounting, Landsverk and Dyke agreed to conspire

against IPS to IPS’s confidential and trade secret information to begin competing with

IPS while Landsverk was still employed by IPS. For instance, Landsverk told Dyke that

IPS President Peter Nelson “came and asked me about upcoming opportunities. He got all

excited and I saw something with the financial guy that he depends on our work now to


                                                5
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 6 of 20



hit sales numbers.” And immediately thereafter told Dyke that it “[w]ould be so fun to

pull all these opportunities away from him.”

         21.     While still employed with IPS, Landsverk opened his own company to rival

IPS. This company came to be named Lanix, LLC. Landsverk filed the papers to

organized the LLC on January 23, 2019, over two weeks before he announces his

resignation.

         22.     Dyke withheld Corval work from IPS and instead steered it toward

Landsverk (and, therefore, Lanix). In exchange, Landsverk (and Lanix) promised to give

Dyke a percentage of the profits made on each such project at Lanix.

         23.     For example, Landsverk told Dyke, “Fuuuuck. Dude we gotta do this one

ourselves. Could pocket like 10g each on top of fair profit.” Dyke later told Landsverk,

“I’ll hold all other Pos to IPs, you can work on those on your own before Pos at Lanix.”

For example, Landsverk told Dyke, “Fuuuuck. Dude we gotta do this one ourselves.

Could pocket like 10g each on top of fair profit.” Dyke later told Landsverk, “I’ll hold all

other Pos to IPs, you can work on those on your own before Pos at Lanix.”

         24.     Notably, however, for this kick-back scheme to work, Lanix had to be a

viable company capable of performing the work that Dyke was going to send in its

direction. This required Landsverk and Lanix to misappropriate the confidential,

proprietary, and trade secret information of IPS for Lanix’s benefit.

         25.     Landsverk retained in his possession after his employment with IPS ended

confidential and proprietary information belonging to IPS. Upon information and belief,

Landsverk has used this information to his own and Lanix’s benefit to unlawfully


                                               6
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 7 of 20



compete with IPS.

         26.     Through Landsverk’s special IT responsibilities for IPS, Landsverk set up a

computer server at his home to create a back-up copy of all of IPS’s electronically stored

information.      This server gave Landsverk continuing access to IPS’s information

necessary to perform the work that IPS performs. Landsverk bragged to Dyke that he had

left himself “several routes to get back into” IPS’s computer systems even if his

electronic access was disabled.

         27.     Landsverk misappropriated IPS’s confidential AutoCAD (computer

assisted drafting) files, drawings, project management files, and all the proprietary

information used to create such files. These drawings and files provide IPS a competitive

advantage over IPS’s competitors. IPS derives value from these drawings and files not

being generally known by third parties, and are subject to reasonable efforts to maintain

their secrecy.

         28.     Using his personal email account (in order to hide it from IPS), Landsverk

misappropriated IPS’s financial documents. These documents provide IPS a competitive

advantage over IPS’s competitors. IPS derives value from these documents not being

generally known by third parties, and are subject to reasonable efforts to maintain their

secrecy.

         29.     In other words, Landsverk needed to raid all of the knowledge, expertise,

talent, and financial information from IPS and use it as his own. Upon information and

belief, Landsverk did so with the help of Dyke. Furthermore, upon information and

belief, Landsverk did all of this for personal financial gain and to the detriment, financial


                                               7
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 8 of 20



and otherwise, of IPS.

         30.     At all relevant times, Landsverk and Dyke were aware that their actions

were wrongful and unlawful.

         31.     IPS is not currently aware of the full extent of the conduct of Landsverk

and/or others in violation of their obligations to IPS and the harm it has suffered as a

consequence of Defendants’ conduct.

         32.     IPS has been and will continue to be irreparably harmed by Defendants’

wrongful conduct, including continued breaches of valid obligations to C.H. Robinson,

and misuse of C.H. Robinson’s confidential and trade secret information. These are

injuries that cannot be fully compensated monetarily, and IPS does not have an adequate

remedy at law for Defendants’ wrongful and unlawful conduct.

         D.      Spoliation of Evidence: Landsverk Wipes His Drives

         33.     Upon resignation, Landsverk turned in all of his work-issued devices,

including a desktop computer, a laptop computer, an iPad, and a Samsung mobile phone.

Landsverk also provided his login credentials for a Microsoft Office 365 cloud account.

         34.     Unbeknownst to IPS, immediately before he announced his resignation,

Landsverk attempted to permanently delete all of the contents of his work-issued devices,

including his IPS-based email account, as well as the associated IPS cloud-based storage

account. IPS was able to recover from Landsverk’s IPS email account only seven emails

dated prior to January 24, 2019, and the earliest email recovered is from April 16, 2018.

         35.     The absence of any other relevant emails or data is contrary to IPS’s data-

retention policies, especially because some information must be retained in order fulfill


                                               8
4842-3663-1432
        CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 9 of 20



warranty obligations and other contractual duties.

         36.      Landsverk knowingly deleted information from all of his work-issued

devices and/or cloud accounts in order to destroy evidence of his wrongful conduct.


                                        V.     COUNTS

                                             COUNT I

                 BREACH OF FIDUCIARY DUTY AND DUTY OF LOYALTY
                                (Against Landsverk)

         37.      IPS realleges and incorporates by reference the matters previously set forth

in this Complaint.

         38.      Landsverk owed fiduciary duties and duties of loyalty to IPS by reason of

the scope of his duties at IPS.

         39.      Among other things, Landsverk had a fiduciary duty (1) to keep secret, and

not to use, IPS’s confidential and proprietary information, including systems, databases,

drawings, and financial details for bids and costs; (2) not to solicit or try to solicit IPS’s

employees to other companies or encourage them to resign; and (3) not to solicit or

attempt to solicit IPS’s customers or prospective customers for his benefit or the benefit

of Lanix or Dyke.

         40.      Landsverk similarly owed IPS a duty of loyalty to which required him to

act in IPS’s best interests and, in particular, to take actions to bring business to IPS and

not to steer business away from IPS.

         41.      Landsverk breached his fiduciary duties and duties of loyalty to IPS by

(a) using IPS’s confidential and proprietary information for his own personal gain,



                                                9
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 10 of 20



(b) soliciting IPS employees, (c) soliciting IPS current and prospective customers, and

(d) steering business away from IPS all while still employed at IPS.

         42.     Landsverk must return to IPS any compensation or benefits each received

as a result of the breaches of fiduciary duties and duties of loyalty, and compensation or

benefits he continued to receive during the time he was in breach.

         43.     As a direct and proximate result of Landsverk’s breaches, IPS has suffered

and continues to suffer immediate and irreparable injury, loss, harm or damage, and will

continue to suffer said injury, loss, harm, or damage, unless and until Landsverk is

restrained from his present conduct.

         44.     As a direct and proximate result of Landsverk’s breaches, IPS has suffered

additional damages, which continue to accrue, including, without limitation, attorneys’

fees and costs related to this litigation and lost business and profits.

         45.     Landsverk acted with the deliberate, malicious, and/or reckless disregard of

the rights of IPS and others by (a) having knowledge of facts and/or intentionally

disregarding facts that created a high probability of injury to the legal rights of IPS and

others, and (b) deliberately proceeding to act in conscious or intentional disregard for the

high probability of injury to the rights of IPS or with indifference to the high probability

of injury to the rights of IPS. Accordingly, IPS will seek an award of punitive damages

in accordance with Minnesota Statutes §§ 549.191 & 549.20, based on Landsverk’s

deliberate disregard for the rights of IPS.




                                              10
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 11 of 20



                                          COUNT II

   MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF DEFEND
          TRADE SECRETS ACT OF 2016, 18 U.S.C. § 1836(b)(1)
                      (Against All Defendants)

         46.     IPS realleges and incorporates by reference the matters previously set forth

in this Complaint.

         47.     As a result of his employment with IPS, and in particular as a result of his

position of responsibility as salesperson, IT manager, project manager, and engineer,

Landsverk developed, used, received, and had knowledge of the trade secrets of IPS. The

information that Landsverk developed, used, received, and had knowledge of includes

without limitation: IPS’s drawings; IPS’s AutoCAD files; IPS’s project management

processes; the technical information upon which IPS relied to create its goods and offer

its services; IPS’s goods; IPS’s financial information, including cost of manufacturing

goods and providing services, salaries and other compensation for IPS employees, profit

margins for goods and services; IPS’s IT capabilities and security; IPS’s customer lists

and contacts; and IPS’s quote/bid process.

         48.     These trade secrets have independent economic value, are not generally

known to or readily ascertainable by persons outside of IPS and provide IPS with an

economic and competitive advantage in the marketplace.

         49.     IPS has made and continues to make reasonable efforts to maintain the

secrecy of its trade secrets.

         50.     Defendants have wrongfully acquired, disclosed and/or used trade secrets

of IPS, and continue to do so, without the express or implied consent of IPS, for their



                                              11
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 12 of 20



own benefit and the benefit of others.

         51.     Defendants’ misappropriation was and continues to be willful, wanton, and

malicious, and taken with reckless disregard of the rights of IPS.

         52.     The public policy in favor of the protection of IPS’s interest in maintaining

its trade secrets outweighs any interest Defendants allegedly may have in using IPS’s

trade secrets to support themselves in other employment.

         53.     Upon information and belief, Defendants conspired to misappropriate IPS’s

trade secrets, and Defendants’ wrongful acts were taken in furtherance of that conspiracy,

resulting in damage to IPS.

         54.     As a direct and proximate result of Defendants’ misappropriation of IPS’s

trade secrets, IPS has suffered and continues to suffer immediate and irreparable injury,

loss, harm or damage, and will continue to suffer said injury, loss, harm, or damage,

unless and until Defendants are restrained from their continued misappropriation of trade

secrets.

         55.     As a direct and proximate result of Defendants’ misappropriation of IPS’s

trade secrets, IPS has suffered additional damages, which continue to accrue, including,

without limitation, attorneys’ fees and costs related to this litigation and lost business and

profits.

                                          COUNT III

         MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF
        MINNESOTA UNIFORM TRADE SECRETS ACT, M.S.A §§ 325.01-.08
                        (Against All Defendants)

         56.     IPS realleges and incorporates by reference the matters set forth in this



                                               12
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 13 of 20



Complaint.

         57.     As a result of his employment with IPS, and in particular as a result of his

position of responsibility as salesperson, IT manager, project manager, and engineer,

Landsverk developed, used, received, and had knowledge of the trade secrets of IPS. The

information that Landsverk developed, used, received, and had knowledge of includes

without limitation: IPS’s drawings; IPS’s AutoCAD files; IPS’s project management

processes; the technical information upon which IPS relied to create its goods and offer

its services; IPS’s goods; IPS’s financial information, including cost of manufacturing

goods and providing services, salaries and other compensation for IPS employees, profit

margins for goods and services; IPS’s IT capabilities and security; IPS’s customer lists

and contacts; and IPS’s quote/bid process.

         58.     These trade secrets have independent economic value, are not generally

known to or readily ascertainable by persons outside of IPS and provide IPS with an

economic and competitive advantage in the marketplace.

         59.     IPS has made and continues to make reasonable efforts to maintain the

secrecy of its trade secrets.

         60.     Defendants have wrongfully acquired, disclosed and/or used trade secrets

of IPS, and continue to do so, without the express or implied consent of IPS, for their

own benefit and the benefit of others.

         61.     At all relevant times, Defendants knew or had reason to know that the trade

secrets they acquired, disclosed, and/or used were wrongfully acquired, disclosed, or

used. Defendants’ misappropriation was and continues to be willful, wanton, and


                                              13
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 14 of 20



malicious, and taken with reckless disregard of the rights of IPS.

         62.     The public policy in favor of the protection of IPS’s interest in maintaining

its trade secrets outweighs any interest Defendants allegedly may have in using IPS’s

trade secrets to support themselves in other employment.

         63.     Upon information and belief, Defendants conspired to misappropriate IPS’s

trade secrets, and Defendants’ wrongful acts were taken in furtherance of that conspiracy,

resulting in damage to IPS.

         64.     As a direct and proximate result of Defendants’ misappropriation of IPS’s

trade secrets, IPS has suffered and continues to suffer immediate and irreparable injury,

loss, harm or damage, and will continue to suffer said injury, loss, harm, or damage,

unless and until Defendants are restrained from their continued misappropriation of trade

secrets.

         65.     As a direct and proximate result of Defendants’ misappropriation of IPS’s

trade secrets, IPS has suffered additional damages, which continue to accrue, including,

without limitation, attorneys’ fees and costs related to this litigation and lost business and

profits.

                                          COUNT IV

VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT, 18 U.S.C. § 1030
                     (Against Landsverk)

         66.     IPS realleges and incorporates by reference the matters set forth in this

Complaint.

         67.     The Computer Fraud and Abuse Act (“CFAA”) permits any person who




                                               14
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 15 of 20



suffers damage or loss by reason of activity prohibited by this federal statute to bring a

civil action for damages and injunctive relief.

         68.     IPS is involved in interstate commerce and its computer network, accessed

by employees in many states, is also used for interstate commerce. As such, IPS’s

computers are “protected computers” under the CFAA.

         69.     Landsverk intentionally retained unauthorized access to IPS’s computer

network for the purpose of obtaining things of value, including without limitation some

or all of the confidential and proprietary information described above. Landsverk

engaged in this wrongful conduct knowingly and with the intention of defrauding IPS for

his personal gain and that of others, including Lanix and Dyke. Specifically, Landsverk

knowingly retained unauthorized access to IPS’s servers with the intent of stealing IPS

trade secrets in order to assist Lanix gain a competitive advantage over IPS.

         70.     By the acts described above, Landsverk damaged IPS in an amount

exceeding $5,000, which includes, but is not limited to, the cost of investigating the

wrongdoing, responding to the offenses, conducting a damage assessment, attorneys’ fees

and legal costs associated with the investigation and response thereto.

         71.     As a direct and proximate result of Landsverk’s actions, IPS has suffered

and continues to suffer, immediate and irreparable injury, loss, harm or damage, and will

continue to suffer said injury, loss, harm or damage, unless and until Defendants are

restrained from their present conduct.

         72.     As a direct and proximate result of the Landsverk’s actions, IPS has

suffered additional damages, which continue to accrue, including, without limitation,


                                             15
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 16 of 20



attorney’s fees and costs related to this litigation.

                                          COUNT V

                    INDUCING, AIDING, AND ABETTING BREACH
                                  (Against Dyke)

         73.     IPS realleges and incorporates by reference the matters set forth in this

Complaint.

         74.     Dyke knew or had reason to know that his actions, as well as those of

Landsverk and Lanix, constituted a breach of the obligations that Landsverk had to IPS,

including his statutory and/or common law duties.

         75.     Nonetheless, Dyke substantially induced, assisted, and/or encouraged

Landsverk’s breach of his agreements with and duties to IPS.

         76.     As a direct and proximate result of Dyke’s inducing, aiding and abetting

breaches, IPS has suffered and continues to suffer immediate and irreparable injury, loss,

harm or damage, and will continue to suffer said injury, loss, harm, or damage, unless

and until Dyke is restrained from their wrongful conduct.

         77.     As a direct and proximate result of Dyke’s inducing, aiding and abetting

breaches, IPS has suffered additional damages, which continue to accrue in the form of

attorneys’ fees and costs related to this litigation, and lost business.

         78.     Defendants acted with the deliberate, malicious, and/or reckless disregard

of the rights of IPS and others by (a) having knowledge of facts and/or intentionally

disregarding facts that created a high probability of injury to the legal rights of IPS and

others, and (b) deliberately proceeding to act in conscious or intentional disregard for the




                                               16
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 17 of 20



high probability of injury to the rights of IPS or with indifference to the high probability

of injury to the rights of IPS. Accordingly, IPS will seek an award of punitive damages

in accordance with Minnesota Statutes §§ 549.191 & 549.20, based on Defendants’

deliberate disregard for the rights of IPS.

                                          COUNT VI

                                    CIVIL CONSPIRACY
                                   (Against All Defendants)

         79.     IPS realleges and incorporates by reference the matters set forth in this

Complaint.

         80.     Defendants worked joint to accomplish the unlawful purpose of violating

Landsverk’s statutory or common law duties to IPS and/or violating various statutory

provisions regarding trade secrets and/or computer fraud.

         81.     Additionally, Defendants worked jointly to compete against IPS by

unlawfully taking confidential, proprietary, and protected information from IPS.

         82.     Defendants’ actions constitute a conspiracy in violation of the law.

         83.     As a direct and proximate result of Defendants’ unlawful conspiracy, IPS

has suffered and continues to suffer immediate and irreparable injury, loss, harm or

damage, and will continue to suffer said injury, loss, harm, or damage, unless and until

Defendants are restrained from their wrongful conduct.

         84.     As a direct and proximate result of Defendants’ unlawful conspiracy, IPS

has suffered additional damages, which continue to accrue in the form of attorneys’ fees

and costs related to this litigation, and lost business.




                                               17
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 18 of 20



                                         COUNT VII

                                  UNJUST ENRICHMENT
                                  (Against All Defendants)

         85.     IPS realleges and incorporates by reference the matters set forth in this

Complaint.

         86.     Defendants have received and retained one or more benefits as a result of

their wrongful conduct, including but not limited to monetary gains associated with

additional work. Defendants have not only knowingly accepted such benefits, they

actively conspired to generate and receive such benefits.

         87.     The benefits that Defendants have received and retained as a result of their

wrongful conduct come at the expense of IPS. Indeed, as a direct and proximate result of

Defendants’ unlawful conduct, IPS has suffered and continues to suffer immediate and

irreparable injury, loss, harm or damage, and will continue to suffer said injury, loss,

harm, or damage, unless and until Defendants are restrained from their wrongful conduct.

         88.     As a direct and proximate result of Defendants’ unlawful conspiracy, IPS

has suffered additional damages, which continue to accrue in the form of attorneys’ fees

and costs related to this litigation, and lost business.

         89.     Accordingly, it would be inequitable for Defendants to retain the benefits of

their wrongful conduct without paying IPS for it.

         90.     Defendants acted with the deliberate, malicious, and/or reckless disregard

of the rights of IPS and others by (a) having knowledge of facts and/or intentionally

disregarding facts that created a high probability of injury to the legal rights of IPS and




                                               18
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 19 of 20



others, and (b) deliberately proceeding to act in conscious or intentional disregard for the

high probability of injury to the rights of IPS or with indifference to the high probability

of injury to the rights of IPS. Accordingly, IPS will seek an award of punitive damages

in accordance with Minnesota Statutes §§ 549.191 & 549.20, based on Defendants’

deliberate disregard for the rights of IPS.

                                VI.   PRAYER FOR RELIEF

WHEREFORE, IPS prays for judgment as follows:

                 (A)   A temporary restraining order immediately ordering Defendants to

                 comply with their legal obligations and ordering expedited discovery and

                 preservation of evidence, and after notice and a hearing, preliminary

                 injunctive relief enjoining Defendants from further breaching their duties

                 toward IPS;

                 (B)   For actual damages, the precise amount to be proven at trial;

                 (C)   For IPS’s attorneys’ fees and costs incurred herein; and

                 (D)   For such other and further relief as the Court deems just and proper.

                         VII.    REQUEST FOR JURY DEMAND

         Please take notice that Plaintiff IPS demands a jury trial in this matter.




                                               19
4842-3663-1432
       CASE 0:19-cv-00567-NEB-LIB Document 1 Filed 03/07/19 Page 20 of 20



                                NILAN JOHNSON LEWIS PA

Dated: March 7, 2019            By:     /s/ Joel O’Malley
                                      Joel O’Malley (Reg. No. 0352573)
                                      Pablo Orozco (Reg. No. 0396811)
                                      120 South Sixth Street, Suite 400
                                      Minneapolis, MN 55402
                                      Phone: 612-305-7500
                                      Fax: 612-305-7501
                                      jomalley@nilanjohnson.com
                                      porozco@nilanjohnson.com

                                ATTORNEYS FOR PLAINTIFF




                                         20
4842-3663-1432
